NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50228

                Plaintiff-Appellee,             D.C. No.
                                                8:12-cr-00011-CJC-1
 v.

JULIO GABRIEL DIAZ,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                    Argued and Submitted December 10, 2019
                             Pasadena, California

Before: WARDLAW and LEE, Circuit Judges, and KENNELLY,** District Judge.

      Julio Gabriel Diaz was convicted and sentenced on numerous counts of

distribution of a controlled substance, largely oxycodone. In a prior appeal, we

affirmed his conviction but remanded for resentencing due to error in the district

court’s calculations of the applicable Sentencing Guidelines. United States v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
Diaz, 876 F.3d 1194 (9th Cir. 2017); United States v. Diaz, 717 F. App’x 684 (9th

Cir. 2017). Diaz appeals following his resentencing, raising two procedural

challenges. We have jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291,

and we affirm.

      1.     The district court did not plainly err in denying Diaz’s policy

objection under Kimbrough v. United States, 552 U.S. 85 (2007), to the

Guidelines’ converted drug weight for oxycodone. See United States v. Kleinman,

880 F.3d 1020, 1040–41 (9th Cir. 2017). Although Diaz’s Kimbrough objection

was not explicitly denied on the record, the district court raised it at sentencing,

continued to properly calculate the Guidelines range, explained its reasoning, and

imposed Diaz’s sentence in light of both the aggravating and mitigating factors. It

is “clear from the context” that the district court understood Diaz’s objection but

did not agree. United States v. Carter, 560 F.3d 1107, 1119 (9th Cir. 2009).

“[R]eversal is not justified where the court reviews and listens to the defendant’s

arguments.” United States v. Rangel, 697 F.3d 795, 806 (9th Cir. 2012).

        Diaz’s reliance on United States v. Henderson is misplaced, because there

we reversed when the district court “was squarely presented with the question of

whether Kimbrough discretion applies,” but “[its] ruling on the issue” was unclear

as to whether it rejected the argument on the merits or believed it lacked authority

to consider it. 649 F.3d 955, 964 (9th Cir. 2011). Nothing in the record here


                                           2
suggests that the district court incorrectly believed it lacked the authority to vary

based on a policy disagreement with the drug conversion rates in the Guidelines.

And because “district courts are not obligated to vary . . . on policy grounds if they

do not have, in fact, a policy disagreement” with the Guidelines, there was no plain

error. Id.

      2.     We review for abuse of discretion Diaz’s due process challenge to the

district court’s reliance on the converted drug weights. United States v. Ibarra,

737 F.2d 825, 826–27 (9th Cir. 1984). A district court abuses its discretion if, at

sentencing, it relies on “false or unreliable” information that “lacks some minimal

indicium of reliability beyond mere allegation.” Id. at 827 (quotation omitted).

The converted drug ratios are not factual allegations but the product of the

Sentencing Commission’s legal and policy judgments, which are sufficiently

reliable indicators. See Neal v. United States, 516 U.S. 284, 291 (1996).

Therefore, there was no due process violation.

      AFFIRMED.




                                           3